Citation Nr: 0809486	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-29 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
diabetes mellitus, type II, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for left leg condition 
(claimed as infected left tibia), as secondary to the 
service-connected disability of diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions (dated July 2003 
and January 2004) of the Montgomery, Alabama Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2001, the veteran filed a service connection 
claim for diabetes mellitus, type II, as a result of his 
exposure to Agent Orange in service.

The inclusion of diabetes mellitus, type II, as a presumptive 
Agent Orange disease under 38 C.F.R. § 3.309(e) was made 
effective by VA as of July 9, 2001.

In a November 2002 rating decision, the RO granted service 
connection for diabetes mellitus, type II, and assigned a 20 
percent rating, effective July 9, 2001 (the date of the 
aforementioned law).

In December 2002, the veteran filed an increased rating claim 
for diabetes mellitus, type II.

The inclusion of diabetes mellitus, type II, as a presumptive 
Agent Orange disease under 38 C.F.R. § 3.309(e) was then made 
retroactive by the United States Court of Appeals for the 
Federal Circuit back to May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002) (holding 
that VA erred when it assigned an effective date beyond May 
8, 2001 for the regulation that included diabetes amongst 
those conditions presumed due to herbicide exposure).

In a March 2003 rating decision, the RO granted an earlier 
effective date of May 8, 2001 (the new date of the 
aforementioned law) for service connection for diabetes 
mellitus, type II, and continued the 20 percent rating for 
that disability.

In April 2003, the veteran filed another increased rating 
claim for diabetes mellitus, type II, as well as a service 
connection claim for left leg condition (claimed as infected 
left tibia), as secondary to his service-connected diabetes 
mellitus, type II.

In its July 2003 rating decision, the RO: (1) continued the 
20 percent rating for diabetes mellitus, type II; and (2) 
denied secondary service connection for left leg condition.

In August 2003, the veteran filed another increased rating 
claim for diabetes mellitus, type II.

In its January 2004 rating decision, the RO continued the 20 
percent rating for diabetes mellitus, type II.

In January 2004, the veteran filed a Notice of Disagreement 
in response to the RO's rating decisions of July 2003 and 
January 2004, with regard to the denial of an increased 
rating for his diabetes mellitus, type II, and with regard to 
the denial of secondary service connection for his left leg 
condition.  The veteran has perfected his appeal with regard 
to both of these issues.

In October 2004, the veteran testified at a hearing before a 
Hearing Officer at the RO.  A transcript of that hearing is 
associated with the claims file.

In December 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
file.

In December 2007, the veteran submitted additional evidence 
with a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2007).


FINDINGS OF FACT

1.  The veteran's diabetes mellitus, type II, is controlled 
with insulin, a restricted diet, and an exercise program; the 
evidence does not show that regulation of activities (i.e., 
avoidance of strenuous occupational and recreational 
activities) is required for treatment.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected diabetes mellitus, type II, and his current 
left leg condition.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.119, Diagnostic Code 7913 (2007).

2.  The veteran's left leg condition is not proximately due 
to or the result of his service-connected diabetes mellitus, 
type II.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in May 2003 (prior to the 
adjudication of his increased rating claim and secondary 
service connection claim in the July 2003 rating decision at 
issue) and in September 2003 (prior to the adjudication of 
his increased rating claim in the January 2004 rating 
decision at issue).  Additional VCAA letters were sent to the 
veteran in August 2004, March 2006, and January 2007.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the first three "elements" of 
the notice requirement.  In addition, the May 2003 letter 
instructed the veteran to "tell us about any additional 
information or evidence that you want us to try to get for 
you," the September 2003 and January 2007 letters stated: 
"It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in originals), and the March 
2006 letter stated: "If you have any information or evidence 
that you have not previously told us about or given to us, 
and that information or evidence concerns the level of your 
disability or when it began, please tell us or give us that 
evidence now."  These statements satisfied the fourth 
"element" of the notice requirement, in that they informed 
the veteran that he could submit any and all evidence which 
was pertinent to his claims, and not merely that evidence 
requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006 and January 2007, including as it relates to the 
downstream disability rating and effective date elements of 
his claims.

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. Jan. 30, 2008).

In the present appeal, the veteran received adequate Vazquez-
Flores notice in January 2007.  Specifically, this notice 
letter informed the veteran that, in order to support his 
claim for an increased rating for diabetes mellitus, type II, 
the evidence must show that such disability has gotten worse, 
and the letter specified examples of evidence that the 
veteran should submit to show such worsening, including 
statements from employers regarding how his disability 
affects his ability to work, and statements from people who 
have witnessed how his disability symptoms affect him 
(presumably in daily life).  (Emphasis added).  The January 
2007 letter also explained the assignment of disability 
ratings based upon the diagnostic codes found in 38 C.F.R., 
Part 4.  Finally, the January 2007 letter provided numerous 
examples of the types of medical and lay evidence that the 
veteran may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  (The 
Board notes that the second "element" of the Vazquez-Flores 
notice requirement does not apply in this case, because the 
criteria for a higher rating under the diagnostic code which 
the veteran's diabetes mellitus, type II, is rated can indeed 
be satisfied by the veteran demonstrating a noticeable 
worsening or increase in severity of that disability and the 
effect of that worsening on his employment and daily life.)

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records, VA 
examination reports, private medical records, and statements 
from the veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Entitlement to an increased disability rating for diabetes 
mellitus, type II.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

Specific rating criteria

The veteran's diabetes mellitus, type II, is evaluated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2007).

Diagnostic Code 7913 provides the following levels of 
disability for diabetes mellitus:

100 percent - Requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight 
and strength or complications that would be compensable 
if separately evaluated.

60 percent - Requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would 
not be compensable if separately evaluated.

40 percent - Requiring insulin, restricted diet, and 
regulation of activities.

20 percent - Requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.

Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic 
process under diagnostic code 7913.

Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test 
solely for rating purposes.

Analysis

After a review of the medical evidence, the Board finds that 
the veteran's diabetes mellitus, type II, does not warrant an 
evaluation in excess of 20 percent at any time since the 
effective date of service connection on May 8, 2001.  The 
pertinent medical evidence consists of VA examination reports 
from June 2002, June 2003, October 2003, November 2004, and 
June 2005; letters from the veteran's private physician (Dr. 
G.A.D.) dated in December 2002, April 2003, and July 2003; 
and VA treatment records from July 2005 to February 2007.

At his June 2002 VA examination for diabetes mellitus, in 
which the claims file was reviewed, the VA examiner stated 
that the veteran took insulin for his diabetes but had no 
restrictions in his activities.

In a December 2002 letter, Dr. G.A.D. stated that the 
veteran's diabetes mellitus was treated with dietary 
measures, insulin, and an exercise program.

In an April 2003 letter, Dr. G.A.D. stated that the veteran's 
diabetes mellitus was treated and regulated with oral agents, 
insulin, an exercise program, and a dietary regimen.

At his June 2003 VA examination for diabetes mellitus, in 
which the claims file was not reviewed, the VA examiner 
stated that the veteran took insulin for his diabetes and was 
on a diet, but that he had no restrictions due to diabetes 
mellitus.

In a July 2003 letter, Dr. G.A.D. stated that the veteran's 
diabetes mellitus was controlled and regulated with insulin, 
dietary measures, and an exercise program.

At his October 2003 VA examination for diabetes mellitus, in 
which it is unknown whether the claims file was reviewed, the 
VA examiner noted that the veteran took insulin for his 
diabetes, and also stated that the veteran exercised and 
walked four to five miles a week.

At his November 2004 VA examination for diabetes mellitus, in 
which the claims file was not reviewed, the VA examiner 
stated that the veteran took insulin for his diabetes and was 
on a diet, but that he was currently on no restrictions of 
his activity related to his diabetes.

At his June 2005 general VA examination, in which the claims 
file was not reviewed, the VA examiner noted that the veteran 
took insulin for his diabetes, and also stated that the 
veteran was able to walk for one mile, was able to walk for 
half an hour, and could climb two flights of stairs.  
According to the examination report, the veteran claimed that 
his restriction of activities was secondary to uncontrolled 
sugar, but the doctor spoke of no such activity restrictions 
in the examination report.

VA treatment records from July 2005 to February 2007 document 
the veteran's participation in routine exercise for his 
diabetes mellitus, and such exercise was encouraged by his 
treating VA physicians.  These records also report that the 
veteran took insulin and followed a diet for his diabetes 
mellitus.

As noted above, in order to warrant an evaluation in excess 
of 20 percent under Diagnostic Code 7913, the evidence must 
show that treatment for the veteran's diabetes mellitus, type 
II, requires insulin, restricted diet, and regulation of 
activities (defined by the rating criteria as avoidance of 
strenuous occupational and recreational activities).  Here, 
the pertinent medical evidence shows that treatment for the 
veteran's diabetes mellitus, type II, requires insulin and 
restricted diet, but regulation of activities is not 
required.  On the contrary, the evidence consistently shows 
that the veteran has been treated for his diabetes with a 
regular exercise program, which is the opposite of 
"regulation of activities" as defined by Diagnostic Code 
7913 (meaning to avoid strenuous occupational and 
recreational activities).  Notably, at his Travel Board 
hearing, when asked if any doctor had told him to limit his 
exercise and activities because of his diabetes, the veteran 
answered no.  See Travel Board Hearing Transcript at page 15.  
Based on the foregoing, the Board concludes that the 
veteran's disability fails to meet the criteria for a higher 
40 percent evaluation.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2007).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 20 percent at any time 
since the effective date of service connection on May 8, 
2001.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That 
is to say, the veteran's diabetes mellitus, type II, has been 
no more than 20 percent disabling since the effective date of 
his award, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 20 
percent for diabetes mellitus, type II, is not warranted.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
benefit sought on appeal is accordingly denied.

Entitlement to service connection for left leg condition 
(claimed as infected left tibia), as secondary to the 
service-connected disability of diabetes mellitus,
type II.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under § 3.310(b).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be: (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Factual background

According to the medical evidence of record, the veteran 
fractured his left distal tibia and fibula in 1998.  He 
acknowledges that this injury occurred at home and not in the 
military.  See Travel Board Hearing Transcript at page 6.  
Therefore, he is not eligible for direct service connection 
for that disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

Private medical records in the claims file document the 
progression of surgeries, diagnoses, and treatments for the 
veteran's left leg condition.  In June 2000, it was noted 
that the fracture had resulted in a deformity of the left 
leg, and that the veteran wanted to do something to correct 
this deformity.  In March 2001, the veteran was informed of 
the potential complications, with his associated diabetes, of 
having an osteotomy to realign his left lower extremity; such 
complications included infection and delayed union.  The 
veteran said that he understood this but still wished to 
proceed with the surgery.  In April 2001, he underwent an 
osteotomy and was diagnosed with malunited fracture, distal 
tibia and fibula left ankle with 15 degrees of varus 
deformity and 20 degrees of posterior angulation at the 
fracture site.  In January 2002, he underwent surgery to 
remove the previous plate and to reinsert a new plate, and 
was diagnosed with delayed union, left distal tibia, 
secondary to biplane osteotomy approximately six months prior 
to this admission.  On February 14, 2002, he underwent 
surgery for drainage, hardware removal, and application of a 
long leg cast, and was diagnosed with infected nonunion of a 
left distal tibia.  On February 25, 2002, he underwent 
saucerization and surgery to remove hardware and to apply a 
multiplane external fixator, and was diagnosed with left 
tibia osteomyelitis, nonunion, distal tibia fracture.  In 
June 2002, he underwent surgery to remove the external 
fixator, for drainage of abscess, and to apply multiplane 
external fixators, and was diagnosed with left ankle, lower 
leg osteomyelitis and fracture nonunion.  In July 2002, he 
underwent surgery to complete reconstruction of the left leg, 
and was diagnosed with abscess of ankle, fracture nonunion 
lower leg, osteomyelitis.

At a June 2003 VA medical examination (for diabetes 
mellitus), the veteran underwent x-rays of his left tibia and 
fibula, and was diagnosed with status post open reduction and 
internal fixation of a very traumatic fracture involving the 
distal left tibia and fibula.  The orthopedic plate was still 
seen in place with healing of the fractured parts.  It was 
noted that tremendous healing had occurred since the last VA 
medical examination (for diabetes mellitus) in June 2002.

At his Travel Board hearing in December 2007, the veteran 
testified that his left leg had finally healed in 2002, and 
that his current left leg problems consist only of a limp and 
an unsightly scar.  See Travel Board Hearing Transcript at 
pages 9-10.

Analysis

With respect to Wallin element (1), medical evidence of a 
current disability, the veteran was diagnosed in June 2003 
with status post open reduction and internal fixation of a 
very traumatic fracture involving the distal left tibia and 
fibula.  See VA Examination Report, June 2003.  The veteran 
has testified that his current left leg condition is 
manifested by a limp and an unsightly scar.  See Travel Board 
Hearing Transcript at pages 9-10.  Accordingly, Wallin 
element (1) is satisfied for the claim.

With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service-connected for 
diabetes mellitus, type II (at a 20 percent disability 
rating).  See Rating Decisions, November 2002 and March 2003.  
Accordingly, Wallin element (2) is satisfied for the claim.

With respect to crucial Wallin element (3), the question 
presented (i.e., the relationship, if any, between the 
veteran's left leg condition and his service-connected 
diabetes mellitus, type II) is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In an April 2003 letter, the private physician who had been 
treating the veteran for a nonunion and infected left tibia 
stated: "...the diabetes that he had co-existing with this 
problem was contributory to the problem in his [left] leg 
with healing of the bone and eradication of the infection and 
necessitated a longer and more complex treatment and recovery 
period."  See Letter from Dr. F.F., April 2, 2003.

However, the Board emphasizes that, in light of the medical 
evidence of record (both VA and private) outlined in the 
factual background section above, the veteran's multiple left 
leg surgeries were not caused or aggravated by his diabetes 
mellitus, type II, but instead directly resulted from his 
original left leg injury.  The Board reiterates that, prior 
to undergoing surgery to correct the deformity resulting from 
his left leg fracture (the original injury), the veteran was 
informed of the potential complications (including infection 
and delayed union), with his associated diabetes, of having 
an osteotomy to realign his left lower extremity.  See 
Private Treatment Record, March 26, 2001.  The veteran said 
that he understood this but still wished to proceed with the 
surgery.  See id.  Therefore, the subsequent multiple left 
leg surgeries represent the repeated attempts to correct the 
veteran's original left leg injury, and these surgeries 
(which have ultimately led to the current left leg limp and 
scar) were neither necessitated nor aggravated by the 
existence of his diabetes mellitus, type II.

To the extent that the veteran himself believes that there is 
a medical nexus between his left leg condition and his 
service-connected diabetes mellitus, type II, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Accordingly, Wallin element (3) has not been met, and the 
veteran's claim of entitlement to secondary service 
connection for left leg condition fails on this basis.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
left leg condition, as secondary to the service-connected 
disability of diabetes mellitus, type II.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for diabetes 
mellitus, type II, is denied.

Entitlement to service connection for left leg condition 
(claimed as infected left tibia), as secondary to the 
service-connected disability of diabetes mellitus, type II, 
is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


